                                      Case 2:19-cv-01027-JCM-NJK Document 59
                                                                          60 Filed 08/10/20 Page 1 of 2



                        1       WENDY MEDURA KRINCEK, ESQ., Bar # 6417
                                Z. KATHRYN BRANSON, ESQ., Bar # 11540
                        2       DIANA G. DICKINSON, ESQ., Bar # 13477
                                LITTLER MENDELSON, P.C.
                        3       3960 Howard Hughes Parkway
                                Suite 300
                        4       Las Vegas, NV 89169-5937
                                Telephone:    702.862.8800
                        5       Fax No.:      702.862.8811
                                Email: wkincek@littler.com
                        6       Email: kbranson@littler.com
                                Email: ddickinson@littler.com
                        7
                                Attorneys for Defendant
                        8       SUTHERLAND GLOBAL SERVICES, INC.

                        9
                                                                UNITED STATES DISTRICT COURT
                     10
                                                                     DISTRICT OF NEVADA
                     11

                     12
                                SHELLEY CIMINI,
                     13
                                                   Plaintiff,                  Case No. 2:19-cv-01027-JCM-NJK
                     14
                                vs.                                            STIPULATION AND ORDER TO DISMISS
                     15                                                        ENTIRE ACTION WITH PREJUDICE
                                RICO WHITE individually;
                     16         SUTHERLAND GLOBAL SERVICES,
                                INC., DOES I through X, and ROE
                     17         CORPORATIONS I through X,

                     18                            Defendants.

                     19

                     20                  Plaintiff SHELLEY CIMINI and Defendant SUTHERLAND GLOBAL SERVICES, INC., by

                     21         and through their respective counsel of record, hereby stipulate and respectfully request an order

                     22         dismissing the entire action with prejudice.

                     23          ///

                     24

                     25          ///

                     26

                     27          ///

                     28
LITTLE R MEND
            D ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
                                    Case 2:19-cv-01027-JCM-NJK Document 59
                                                                        60 Filed 08/10/20 Page 2 of 2



                        1                Each party shall bear its own costs and fees.

                        2       Dated: August 10, 2020                              Dated: August 10, 2020
                        3       Respectfully submitted,                             Respectfully submitted,
                        4

                        5       /s/ James J. Lee                                    /s/ Diana G. Dickinson
                                JAMES J. LEE, ESQ.                                  WENDY MEDURA KRINCEK, ESQ.
                        6       LEGAL OFFICES OF JAMES J. LEE                       Z. KATHRYN BRANSON, ESQ.
                                                                                    DIANA G. DICKINSON, ESQ.
                        7                                                           LITTLER MENDELSON, P.C.
                                Attorney for Plaintiff
                        8       SHELLEY CIMINI                                      Attorneys for Defendant
                                                                                    SUTHERLAND GLOBAL SERVICES, INC.
                        9

                     10
                                                                                ORDER
                     11

                     12                                                                  IT IS SO ORDERED.

                     13                                                                  Dated: August
                                                                                                _____________________,
                                                                                                       10, 2020.       2020.
                     14

                     15
                                                                                         _______________________________________
                     16
                                                                                         UNITED STATES DISTRICT JUDGE
                     17

                     18
                                4839-6125-6631.1 061963.1034
                     19

                     20

                     21

                     22

                     23

                     24

                     25

                     26

                     27

                     28
LITTLE R MEND
            D ELSO N, P .C .
        Attorneys At Law
  3960 H oward Hughes Parkway
                                                                                  2.
            Suite 300
   Las Vegas, NV 89169-5937
          702.862.8800
